[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Woods, Slip Opinion No. 2016-Ohio-8465.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-8465
              THE STATE OF OHIO, APPELLANT, v. WOODS, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Woods, Slip Opinion No. 2016-Ohio-8465.]
Appeal dismissed as having been improvidently accepted.
(No. 2014-0940—Submitted December 20, 2016—Decided December 30, 2016.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 99630, 2014-Ohio-1722.
                                     _______________
          {¶ 1} This cause is dismissed as having been improvidently accepted.
          O’CONNOR, C.J., and PFEIFER, LANZINGER, FRENCH, and O’NEILL, JJ.,
concur.
          O’DONNELL, J., dissents for the reasons stated in his dissent in State v.
Walker, ___ Ohio St.3d ___, 2016-Ohio-8295, ___ N.E.3d ___.
          KENNEDY, J., dissents.
                                    _________________
                           SUPREME COURT OF OHIO




       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and
Christopher D. Schroeder and Kevin Filiatraut, Assistant Prosecuting Attorneys,
for appellant.
                             _________________




                                       2